DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawing in compliance with 37 CFR 1.121(d) are required in this application.  Figures 1, 2A-2C, 3A-3B, 4A-4B, and 5-7 contains handwritten text, which may affect clarity once reproduced.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of minor informalities.
Line 2 recites “a dose of product”. Examiner suggests replacing “a dose of product” with “a dose of a product” to provide clearer antecedent basis for the product.
Line 2 recites “the withdrawn position,whereby to define”. This is grammatically incorrect. Examiner suggests replacing “the withdrawn position,whereby to define” with “the withdrawn position which defines”.
Line 3 recites “the maximum dose which can be drawn into the barrel”. There is insufficient antecedent basis for “the maximum dose”. Examiner suggests replacing “the maximum dose which can be drawn into the barrel” with “a maximum dose that can be drawn into the barrel”.
Correction is required.  See MPEP § 608.01(b).
The specification is objected to because it fails to provide a brief description of the drawings. Applicant is required to include a brief description of the drawings in addition to the detailed description of the invention/drawings. Appropriate correction is required. See MPEP 608.01(f).
The specification of the disclosure is objected to because of minor informalities.
Page 3, line 7 recites “the piston/plunge”. Examiner believes Applicant intended to recite “the piston/plunger”. Appropriate correction is required. Examiner suggests replacing “the piston/plunge” with “the piston/plunger”.
Page 3, line 15 recites “In some embodiments the syringe allows to pre-set the amount to be dosed”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing  “In some embodiments the syringe allows to pre-set the amount to be dosed” with “In some embodiments the syringe allows the amount to be dosed to be pre-set”.
Page 3, line 17-18 recites “i.e. the lowest rib allows to soak 2.5 ml out of a bottle”. It is unclear what is meant by this. Appropriate correction is required. Examiner suggests replacing “i.e. the lowest rib allows to soak 2.5 ml out of a bottle” with “i.e. the lowest rib allows 2.5 ml to be withdrawn out of a bottle”.
Page 4, line 1 recites “the piston is self is divided”. This is grammatically incorrect. Examiner suggests replacing “the piston is self is divided” with “the piston is divided”.
Page 4, line 2 recites “within each of this three compartments”. This is grammatically incorrect. Examiner suggests replacing “within each of this three compartments” with “within each of these three compartments”.
Page 4, line 16 recites “increments/differences between doses may be in the range 1m to 5ml”. This is grammatically incorrect. Examiner also believes a typo was made and 1m should read 1 ml. Appropriate correction is required. Examiner suggests replacing “increments/differences between doses may be in the range 1m to 5ml” with “increments/differences between doses may be in the range of 1 ml to 5 ml”.
Page 8, line 20 recites “In a further embodiment a syringe allows to pre-set the amount to be dosed”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “In a further embodiment a syringe allows to pre-set the amount to be dosed” with “In a further embodiment a syringe allows the amount to be dosed to be pre-set”. 
Page 8 line 22-page 9, line 1 recites “a lowest rib allows to soak 2.5 ml out of a bottle”. It is unclear what is meant by this. Appropriate correction is required. Examiner suggests replacing “a lowest rib allows to soak 2.5 ml out of a bottle” with “a lowest rib allows 2.5 ml to be withdrawn out of a bottle”.
Page 9, line 3 recites “the piston is self is divided”. This is grammatically incorrect. Examiner suggests replacing “the piston is self is divided” with “the piston is divided”.
Claim Objections
Claim 1, line 3 and line 4 objected to because of the following informalities:   
Line 3 recites “a dose of product”. Examiner suggests replacing “a dose of product” with “a dose of a product” to provide clearer antecedent basis for the term “product”. 
Line 4 recites “the maximum dose”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the maximum dose” with “a maximum dose”. 
Claim 4, line 1 objected to because of the following informalities:   
Line 1 recites “the syringe as claimed claim 1”. This is grammatically incorrect. Examiner suggests replacing “the syringe as claimed claim 1” with “the syringe as claimed in claim 1”.
Claim 5, line 1 objected to because of the following informalities:   
Line 1 recites “the syringe as claimed claim 1”. This is grammatically incorrect. Examiner suggests replacing “the syringe as claimed claim 1” with “the syringe as claimed in claim 1”.
Claim 6, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “the or each projection on the piston comprises”. Claim 6 depends on claim 5. Claim 5 recites “one or more cooperating projections comprises”. Examiner suggests amending claim 6 to replace “the or each projection on the piston comprises” with “the one or more cooperating projections comprise” in order to keep claim terminology consistent.
Claim 11, line 1-2, line 3, line 4, line 4-5, line 7, and line 7-8 objected to because of the following informalities:   
Line 1-2 recites “in which the syringe allows to pre-set the amount to be dosed”. This is grammatically incorrect. Examiner suggests replacing “in which the syringe allows to pre-set the amount to be dosed” with “in which the syringe allows the maximum dose to be pre-set”. See 
Line 3 recites “the upper end of the barrel”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the upper end of the barrel” with “an upper end of the barrel”.
Line 3 recites “the ribs”. Line 2 recites “blocking ribs”. Examiner suggests replacing “the ribs” with “the blocking ribs” in order to keep claim terminology consistent.
Line 4 recites “the recess at the barrel”. Line 3 recites “a recess on the upper end of the barrel”. Examiner suggests amending line 4 to replace “the recess at the barrel” with “the recess on the barrel” to more clearly refer back to the claimed recess since the recess is first claimed as on the barrel. 
Line 4-5 recites “the barrel interior”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the barrel interior” with “an interior of the barrel”.
Line 7 recites “the barrel interior”. Examiner suggests replacing “the barrel interior” with “the interior of the barrel” to keep claim terminology consistent.
Line 7-8 recites “the orientation of the piston”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the orientation of the piston” with “an orientation of the piston”.
Claim 12, line 1-2, and line 3 objected to because of the following informalities:   
Line 1-2 recites “a required dose of pharmaceutical syrup product”. Examiner suggests replacing “a required dose of pharmaceutical syrup product” with “a required dose of a pharmaceutical syrup product” to provide clearer antecedent basis for the term “pharmaceutical syrup product”.
Line 2 recites “the doses”. The doses are first introduced in claim 12 as the plurality of different pre-settable doses. Examiner suggests replacing “the doses” with “the plurality of different pre-settable doses” in order to keep claim terminology consistent.
Line 3 recites “the extent to which the piston”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the extent to which the piston” with “an extent to which a piston”.
Line 3 recites “the barrel”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the barrel” with “a barrel”.
Claim 13, line 2 objected to because of the following informalities:   
Line 2 recites “the amount to be dosed”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the amount to be dosed” with “an amount to be dosed”.
Claim 15, line 2 objected to because of the following informalities:   
Line 2 recites “in the range 1m to 5ml”. This is grammatically incorrect. Examiner also believes a typo was made and 1m should read 1 ml. Appropriate correction is required. Examiner suggests replacing “in the range 1m to 5ml” with “in the range of 1 ml to 5 ml”.
Claim 19, line 1-4, line 6, and line 8-9 objected to because of the following informalities:   
Line 1 recites “a dosing syringe according to claim 13”. Since the dosing syringe has already been introduced and antecedent basis is already provided, Examiner suggests replacing “a dosing syringe according to claim 13” with “the dosing syringe according to claim 13”.
Line 1 recites “the ribs”. The ribs are introduced in claim 13 as the blocking ribs. Examiner suggests replacing “the ribs” with “the blocking ribs” to keep claim terminology consistent.
Line 2 recites “a lowest rib”. Examiner suggests replacing “a lowest rib” with “a lowest blocking rib” to keep terminology consistent.
Line 3 recites “the recess at the barrel”. Claim 13 which claim 19 is dependent on introduces the recess as a recess at an upper end of the barrel”. Examiner suggests replacing “the recess at the barrel” with “the recess at the upper end of the barrel” to keep claim terminology consistent.
Line 4 recites “the barrel interior”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the barrel interior” with “an interior of the barrel”.
Line 4 recites “the piston is self is divided”. This is grammatically incorrect. Examiner suggests replacing “the piston is self is divided” with “the piston is divided”.
Line 6 recites “the barrel interior”. Examiner suggests replacing “the barrel interior” with “the interior of the barrel” to keep claim terminology consistent.
Line 8 recites “the middle amount”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the middle amount” with “a middle amount”.
Line 8 recites “the middle blocking rib”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the middle blocking rib” with “a middle blocking rib”.
Line 8 recites “the highest amount”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the highest amount” with “a highest amount”.
Line 9 recites “the highest blocking rib”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the highest blocking rib” with “a highest blocking rib”.
Claim 20, line 2 objected to because of the following informalities:   
Line 2 recites “so that also another dosage amount can be chosen”. Examiner suggests replacing “so that also another dosage amount can be chosen” with “so that another dosage amount can be pre-set” to be in better form with claim 13 which claim 20 is dependent on.
Claim 21, line 1 objected to because of the following informalities:   
Line 1 recites “a dosing syringe according to claim 19”. Since the dosing syringe has already been introduced and antecedent basis is already provided, Examiner suggests replacing “a dosing syringe according to claim 19” with “the dosing syringe according to claim 19”.
Claim 22, line 2 objected to because of the following informalities:   
Line 2 recites “the internal bore of the barrel”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the internal bore of the barrel” with “an internal bore of the barrel”. 
Line 2, line 3, line 10, line 11, line 16, line 17, line 18, line 21, and line 24 recites “the piston”. Line 1 recites “a cooperating plunger/piston”. Line 2, line 3, line 10, line 11, line 16, line 17, line 18, line 21 and line 24 should be amended to state “the cooperating plunger/piston” to keep terminology consistent. 
Line 5 recites “the interior surface of the barrel”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the interior surface of the barrel” with “an interior surface of the barrel”.
Line 6 recites “each rib”. Examiner suggests replacing “each rib” with “each blocking rib” to keep terminology consistent. 
Line 6 recites “between two legs of the stem”. As antecedent basis has been provided in line 4 for the two legs of the stem, Examiner suggests replacing “between two legs of the stem” in line 6 with “between the two legs of the stem”.
Line 7 recites “one rib”. Examiner suggests replacing “one rib” with “one blocking rib” to keep terminology consistent.
Line 7 recites “the ribs”. Examiner suggests replacing “the ribs” with “the blocking ribs” to keep terminology consistent.
Line 7-8 recites “the length of the stem”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the length of the stem” with “a length of the stem”.
Line 9 recites “that end”. Examiner suggests replacing “the end” with “the dosing end” to keep terminology consistent. 
Line 11-12 recites “the piston-receiving end of the barrel”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the piston-receiving end of the barrel” with “the end of the barrel that is open and receives the cooperating plunger/piston”.
Line 12 recites “the flanges”. Examiner suggests replacing “the flanges” with “the opposing pair of external flanges” to keep claim terminology consistent. 
Line 14 recites “in which they extend”. Examiner suggests replacing “they” with “the pair of arcuate flaps”.
Line 14 recites “the lumen of the barrel”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the lumen of the barrel” with “a lumen of the barrel”.
Line 15 recites “the barrel wall”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the barrel wall” with “a barrel wall”. 
Line 19 recites “the relative rotational orientation”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the relative rotational orientation” with  “a relative rotational orientation”
Line 20 recites “the blocking rib within that quadrant”. Examiner suggests replacing “the blocking rib within that quadrant” with “the blocking rib within the one of the four quadrants of the stem in line with the flaps” to keep claim terminology consistent. 
Line 21 recites “the maximum amount the piston can be withdrawn”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the maximum amount the piston can be withdrawn” with  “a maximum amount the cooperating plunger/piston can be withdrawn”
Line 22-23 recites “the stem quadrant”. Examiner suggests replacing “the stem quadrant” with “the quadrant of the stem” to keep claim terminology consistent. 
Claim 23, line 1 objected to because of the following informalities:   
Line 1 recites “a dosing syringe according to claim 22”. Since the dosing syringe has already been introduced and antecedent basis is already provided, Examiner suggests replacing “a dosing syringe according to claim 22” with “the dosing syringe according to claim 22”.
Line 2, recites “the piston”. Claim 22, line 1, which claim 23 depends on, recites “a cooperating plunger/piston”. Line 2 of claim 23 should be amended to state “the cooperating plunger/piston” to keep terminology consistent. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes “means for pre-setting the withdrawn position” is being interpreted under 35 U.S.C. 112(f) in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15-16, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In regard to claim 1,
Claim limitation “means for pre-setting the withdrawn position whereby to define the maximum dose which can be drawn into the barrel” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes the specification does discuss the use of blocking ribs and a recess on page 3 and 4, however it is unclear if the blocking ribs and recess are in fact the corresponding structure of the means for pre-setting the withdrawn position whereby to define the maximum dose which can be drawn into the barrel as the specification is completely silent to this. Additionally it is unclear based on the disclosure if the blocking ribs and recess are in addition to the means for pre-setting the withdrawn position. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner notes claims 2-11, and 15-16 are similarly rejected by virtue of their dependency on claim 5
In regard to claim 4,
Line 1-3 recites “in which adjusting between withdrawn positions is determined by relative rotational orientation between the barrel and the piston”. Claim 4 depends on claim 1. Claim 1 claims a singular withdrawn position. It is unclear if claim 4 is intending to claim multiple withdrawn positions or refer to the singular withdrawn position as claimed in claim 1. Appropriate correction is required. For examination purposes Examiner construes “in which adjusting between withdrawn positions is determined by relative rotational orientation between the barrel and the piston” to be “wherein pre-setting the withdrawn position is determined by relative rotational orientation between the barrel and the piston”. Examiner suggests replacing “in which adjusting between withdrawn positions is determined by relative rotational orientation between the barrel and the piston” with “wherein pre-
In regard to claim 5,
Claim 5 further claims a blocking projection and one or more cooperating projections. Claim 5 depends on claim 1 which requires “means for pre-setting the withdrawn position”. Claim 5 claims the blocking projection and one or more cooperating projections as additional structures to the means for pre-setting the withdrawn position. Based on the disclosure it appears the means for pre-setting the withdrawn position are the same as the blocking projection and one or more cooperating projections. Appropriate correction is required. For examination purposes Examiner construes them to be the same. 
Examiner notes claims 6-8 are similarly rejected by virtue of their dependency on claim 5.
In regard to claim 11,
Line 1-2 recites “in which the syringe allows to pre-set the amount to be dosed”. There is insufficient antecedent basis for “the amount to be dosed. Claim 11 depends on claim 1. Claim 1 requires “wherein the syringe comprises means for pre-setting the withdrawn position whereby to define the maximum dose which can be drawn into the barrel”. It is unclear if the amount to be dosed is intended to be the same as the maximum dose which can be pre-set. Appropriate correction is required. For examination purposes Examiner construes the amount to be dosed to be the same as the maximum dose. Examiner notes line 3-4 of claim 11 also recites “the amount to be dosed” and should be amended to recite “the maximum dose” or to be consistent with the amendments made to claim 11, line 1-2. Examiner suggests amending line 1-2 and line 3-4 of claim 11 to replace “the amount to be doses” with “the maximum dose”.
Line 2 recites “blocking ribs” and line 3 recites “a recess”. Claim 11 depends on claim 1 which requires “means for pre-setting the withdrawn position”. Claim 11 claims the blocking ribs and recess as an additional structure to the means for pre-setting the withdrawn position. Based on the disclosure it 
Line 6 recites “a traverse rib” in each compartment. It is unclear if the traverse rib in each compartment is the same structure as the blocking ribs. Based on the disclosure the traverse ribs are construed to be the same as the blocking ribs. Appropriate correction is required. Examiner suggests replacing “within each of the compartments a traverse rib is present” with “within each compartment one blocking rib is present”.
Line 6 recites “the ribs”. It is unclear if the ribs refer to the longitudinal ribs, traverse ribs in each compartment, or the blocking ribs. Appropriate correction is required. For examination purposes Examiner construes the ribs to refer to the blocking ribs. Examiner suggests replacing “the ribs” with “the blocking ribs”. 
Line 7 recites “the deformable region”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the deformable region is intended to be the same as the recess on the barrel that is deformable. Appropriate correction is required. For examination purposes Examiner construes the deformable region to be the same as the recess on the barrel that is deformable. Examiner suggests replacing “the deformable region” with “the recess on the barrel that is deformable”.
Line 8 recites “the dose”. It is unclear which dose “the dose” refers to. Based on the disclosure it appears the dose is the same as the maximum dose as claimed in claim 1. Appropriate correction is required. Examiner suggests replacing “the dose” with “the maximum dose”.
In regard to claim 16,
Line 1-2 recites “the dosing amounts”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the dosing amounts is intended to refer to the maximum dose or to different dosing amounts. Appropriate correction is required. For examination purposes Examiner construes “the 
In regard to claim 19,
Line 2 recites “a lowest rib allows to soak a lowest amount out of a bottle”. It is unclear what is meant by this limitation. Based on the disclosure it appears “a lowest rib allows a lowest amount to be withdrawn out of a bottle”. Appropriate correction is required. Examiner suggests replacing “a lowest rib allows to soak a lowest amount out of a bottle” with “a lowest rib allows a lowest amount to be withdrawn out of a bottle”.
Line 2 recites “the rib at the piston”. It is unclear if the rib at the piston refers to the lowest rib or another of the blocking ribs. Appropriate correction is required. For examination purposes Examiner construes the rib at the piston to be the lowest rib. Examiner suggests replacing “the rib at the piston” with “the lowest blocking rib”. 
Line 3-4 recites “and is pressed into the barrel interior”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “and is pressed into the barrel interior” with “and is configured to be pressed into the barrel interior”
Line 5 recites “a traverse rib”. It is unclear if the traverse rib in each compartment is the same structure as the blocking ribs. Based on the disclosure the traverse ribs are construed to be the same as the blocking ribs. Appropriate correction is required. Examiner suggests replacing “within each of these compartments a traverse rib is present” with “within each compartment one blocking rib is present”.
Line 5 recites “these ribs”. It is unclear which ribs these ribs refers to as multiple ribs have been introduced. Appropriate correction is required. 

Examiner notes claims 20-21 are similarly rejected by virtue of their dependency on claim 19.
In regard to claim 20,
Line 1 recites “the snap in deformable region”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the snap in deformable region is intended to be the same as the recess on the barrel that is deformable. Appropriate correction is required. For examination purposes Examiner construes the snap in deformable region to be the same as the recess on the barrel that is deformable. Examiner suggests replacing “the snap in deformable region” with “the recess on the barrel that is deformable”.
	In regard to claim 22,
	Line 3 recites “which in some senses divides the piston into four quadrants”. This limitation is indefinite as it is unclear from the claim language if the central stem does or does not divides the cooperating plunger/piston into four quadrants. Appropriate correction is required. For examination purposes Examiner construes the piston to be divided into four quadrants. Examiner suggests replacing “which in some senses divides the piston into four quadrants” with “which divides the piston into four quadrants”.
Line 16 recites “in use the piston is inserted in the barrel”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner 
Line 22 recites “the four ribs”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the four ribs are intended to be the blocking ribs or four additional ribs. Appropriate correction is required. Examiner suggests replacing “the four ribs” with “the blocking ribs”.
Examiner notes claim 23 is similarly rejected by virtue of their dependency on claim 22.
In regard to claim 23,
Line 2 recites “just below the barrel flanges”. The scope of the term “just below” is unclear from the figures and the disclosure. It is unclear what distance below would correlate to “just below”. Appropriate correction is required. For examination purposes Examiner construes “just below” to mean below the opposing pair of external flanges.
Line 2 recites “the barrel flanges”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the barrel flanges are intended to be the opposing pair of external flanges. For examination purposes Examiner construes “the barrel flanges” to be the opposing pair of external flanges. Examiner suggests replacing “the barrel flanges” with “the opposing pair of external flanges”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLean (U.S. PG publication 20090177156).
In regard to claim 1,
MacLean discloses a dosing syringe (figure 1A, item 100) comprising a barrel (figure 1A, item 110 and 112: wherein barrel 110 and barrel cap 112 form a barrel) and a piston (figure 1A, item 106 and 104), wherein the piston is slidably receivable in the barrel (paragraph [0030]) and can move within the barrel from a maximum inserted position (see position shown in figure 2C) to a withdrawn position (see position shown in figure 2E) to draw a dose of product into the barrel (paragraph [0030] and paragraph [0034]-[0035]), and wherein the syringe comprises means for pre-setting the withdrawn position (figure 1A, item 132, 114, 120a and 120b, see also 3A-3D, item 120, 120b, 120c, 120d; paragraph [0023] and paragraph [0026]: wherein the shaft 106 can have more or fewer sections than those shown and a radial rib 120 is within each section) whereby to define the maximum dose which can be drawn into the barrel (paragraph [0023], [0026] and [0035]; See figures 3A-3D).
In regard to claim 2,
MacLean discloses the syringe as claimed in claim 1, in which the syringe can be adjusted to provide a plurality of different maximum withdrawn positions (paragraph [0023] and [0034]-[0035]; See figure 3A-3D).
In regard to claim 3,
MacLean discloses the syringe as claimed in claim 1, in which the barrel is generally cylindrical (see figure 1A and 1B).
In regard to claim 4,

In regard to claim 5,
MacLean discloses the syringe as claimed claim 1, in which the barrel includes a blocking projection (figure 1A, item 132) and the piston includes one or more cooperating projections (figure 1A, 120A and 120B) which together define one or more maximum withdrawn positions of the piston (paragraph [0023], [0026], [0035]; see also figure 3A-3D).
In regard to claim 6,
MacLean discloses the syringe as claimed in claim 5, in which the or each projection on the piston comprises a rib (see figure 1A, item 120A and 120B wherein the projections are construed as ribs).
In regard to claim 7,
MacLean discloses the syringe as claimed in claim 5, in which the blocking projection (figure 1A, item 132) of the barrel can be reversibly moved between an unblocking position (position where the blocking projection 132 does not block 120a from being withdrawn) to a blocking position (position where blocking projection 132 does block 120a from being withdrawn; Examiner notes the blocking projection can be reversibly moved into these positions by rotation of the piston as described in paragraph [0034]).
In regard to claim 8,
MacLean discloses the syringe as claimed in claim 5, in which the blocking projection of the barrel is irreversibly movable from an unblocking position (position where the blocking projection 132 does not block the piston from being withdrawn) to a blocking position (position where blocking projection 132 does block the piston from being withdrawn; Examiner notes the blocking projection of relative to the barrel between the unblocking position and the blocking position).
In regard to claim 9,
[AltContent: textbox (Flat nose)][AltContent: arrow] 
    PNG
    media_image1.png
    135
    462
    media_image1.png
    Greyscale

MacLean discloses the syringe as claimed in claim 1, in which the barrel has a dosing end (see figure 1A, item 142 wherein the cap 142 is construed as forming a dosing end of the barrel since it is used to influence the dosing size) with a flat nose (see figure 2b above wherein the end of item 142 is flat).
In regard to claim 10,
MacLean discloses the syringe as claimed in claim 1, in which there are two, three, four or five different possible fixed doses (paragraph [0026]; wherein at least two possible fixed doses are shown; see also 3A-3D).
In regard to claim 11,
MacLean discloses the syringe as claimed in claim 1, in which the syringe allows to pre-set the amount to be dosed by using blocking ribs (figure 1A, item 120A and 120B and figure 3A-3D, item 120a, 120b, 120c, 120d; paragraph [0023]) located within the piston (see figure 1A) which interact with a recess (opening of spring 147 and opening 140 which are aligned; Examiner notes item 132 defines an edge of the recess) on the upper end of the barrel (see figure 2E; paragraph [0023]; Examiner notes the blocking ribs interact with detent 132 which bounds/forms a portion of the recess), the location of the ribs correlates to the amount to be dosed (paragraph [0023], [0026], [0034]) the recess at the barrel is deformable and can be pressed into the barrel interior (see recess defined by spring 147 and opening 
In regard to claim 12,
MacLean discloses a dosing syringe (figure 1A, item 100) for delivering a required dose of pharmaceutical syrup product (paragraph [0002]; [0018]), the syringe having a plurality of different pre-settable doses (paragraph [0018], [0023], [0026], [0034]; see figure 3A-3D), the doses being determined by the extent to which the piston can be withdrawn from the barrel (paragraph [0023], [0026] and [0035]), a maximally withdrawn end position of the piston (see figure 2E) being determined by relative rotational orientation between the piston and the barrel (paragraph [0034]).
In regard to claim 13,
MacLean discloses a dosing syringe (figure 1A, item 100) comprising a barrel (figure 1A, item 110 and 112: wherein barrel 110 and barrel cap 112 form a barrel) and a piston (figure 1A, item 106 and 104), the syringe allows pre- setting of the amount to be dosed (paragraph [0018], [0023], [0026], [0034]; see figure 3A-3D) by using blocking ribs (figure 1A, item 120a and 120b; see also figure 3A-3D, item 120a, 120b, 120c, 120d) located within the piston (see figure 1A) which interact with a recess (opening of spring 147 and opening 140 which are aligned; Examiner notes item 132 defines an edge of 
In regard to claim 15,
MacLean discloses the dosing syringe as claimed in claim 1, in which increments between different doses are in the range 1m to 5ml (See figure 3A-3D: wherein 1 tsp and 1.5 tsp are capable of being delivered i.e. the increments between different doses falls within the claimed range of 1 ml to 5 ml; see 112b rejection above for claim interpretation).
In regard to claim 19,
[AltContent: textbox (Reference point)][AltContent: arrow]
    PNG
    media_image2.png
    224
    620
    media_image2.png
    Greyscale


In regard to claim 20,

In regard to claim 21,
MacLean discloses a dosing syringe according to claim 19, in which the lowest amount is approximately 2.5ml (Examiner notes ½ tsp is approximately 2.5 ml; Examiner notes the term approximately is construed to encompass +/- 3 ml), the middle amount is approximately 5ml (Examiner notes 1 tsp is approximately 5 ml; Examiner notes the term approximately is construed to encompass +/- 3 ml) and the highest amount is approximately 7ml (Examiner notes 2 tsp is approximately 7 ml; Examiner notes the term approximately is construed to encompass +/- 3 ml).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MacLean (U.S. PG publication 20090177156).
In regard to claim 16,
MacLean discloses the syringe as claimed in claim 1, in which the dosing amounts are one or more selected from approximately 2.5ml, 5ml, 7.5ml and 10ml (paragraph [0023], see figure 3C: wherein ½ tsp, 1 tsp, 1.5 tsp and 2 tsp can be delivered which is approximately 2.5ml, 5ml, 7.5ml and 10ml).
MacLean fails to disclose in which the dosing amounts are one or more selected from 2.5ml, 5ml, 7.5ml and 10ml.
MacLean teaches that the dosage amount is dependent on the predetermined distance the blocking rib is located along the piston (see paragraph [0026]) and that modifications can be made (paragraph [0051]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MacLean to include in which the dosing amounts are one or more selected from 2.5ml, 5ml, 7.5ml and 10ml, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over MacLean (U.S. PG publication 20090177156) further in view of Mirzazadeh (U.S. PG publication 20160166772) further in view of Kleyhan (U.S. PG publication 20080132852).
In regard to claim 22,
[AltContent: textbox (Disc shaped end plate)][AltContent: arrow]
    PNG
    media_image3.png
    130
    484
    media_image3.png
    Greyscale

MacLean discloses a dispensing syringe (figure 1A, item 100) comprising a barrel (figure 1A, item 110 and 112: wherein barrel 110 and barrel cap 112 form a barrel) and a cooperating plunger/piston (figure 1A, item 106, 109 and 104; paragraph [0022]) which is adapted to slide within the internal bore (opening of item 110) of the barrel (paragraph [0030]), the piston comprises an elongate generally cruciform-section central stem (see figure 1A, item 116a and 116b and figure 3A-3D, item 116A-116D; paragraph [0026]; wherein the the four ribs 116a-116d form an elongate generally cruciform-section central stem), which in some senses divides the piston into four quadrants (see figure 1A, 3A-3D and paragraph [0026]: wherein four sections are present), each bounded by two legs of the stem (see figure 3A-3D; paragraph [0026]), at one end of the stem is a disc-shape piston flange (figure 1, item 109; paragraph [0022]), at the other end of the stem is a sealing flange (figure 1A, item 104) which slidingly seals on the interior surface of the barrel (paragraph [0022]), four quadrant-shape blocking ribs (figure 1A, item 120a, 120b; see figure 3A-3D, item 120a-120d; paragraph [0023], [0026]) are provided (paragraph [0026]), each rib extends between two legs of the stem (see figure 3A-3D; paragraph [0026]), there is only one rib in each quadrant of the stem and each of the ribs is at a different point along the length of the stem (see figure 3A-3D; paragraph [0026]), the barrel is a generally cylindrical tube (see figure 1A), one end of the barrel is a dosing end (figure 1A, item 132) and terminates with a flat nose (figure 1A, item 126; see figure 2C which shows the end of item 126 is flat), that end being partially closed by a disc shape end plate (see figure 2B above) with a central dispensing orifice (see figure 2C wherein a central dispensing orifice formed in the plate of the barrel is aligned with item 126), the other end of the barrel is open (see figure 1A and 1B: wherein the end formed by item 142 is open), and 
MacLean fails to disclose and has an opposing pair of external flanges useful for helping to depress the piston, and at one side of the piston- receiving end of the barrel, in between the flanges is a deformable region, the deformable region comprises a pair of arcuate flaps which are joined together and can be moved radially inwards from a non-blocking position to a blocking position in which they extend into the lumen of the barrel, each flap is hinged to the barrel wall and also hinged to each other, movement of the flaps can be reversed, if the flaps are in the non-blocking position the piston can freely move up and down in the barrel, and could be completely withdrawn, however, if the flaps are pressed inwards this will prevent the piston from rotating within the barrel, thus setting the relative rotational orientation, this also means that one of the four quadrants of the stem is now in line with the flaps, consequently this means that the blocking rib within that quadrant cannot pass over the flaps, because the four ribs are all at different points along the stem, by pre-selecting the stem quadrant into which the flaps are moved it is possible to determine the maximum amount the piston can be withdrawn and hence how much product can be drawn into the barrel.
Mirzazadeh teaches an opposing pair of external flanges (figure 2, item 15) useful for helping to depress the piston (paragraph [0095]; Examiner notes the flanges are useful for helping to depress the piston due to the fact they help the user grip the device).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MacLean to substitute the flange of MacLean for the pair of external flanges of Mirzazadeh, as taught by Mirzazadeh, because the substitution is a simple substitution that would yield the same predictable result of providing a gripping surface (see paragraph 
MacLean in view of Mirzazadeh fails to disclose at one side of the piston- receiving end of the barrel, in between the flanges is a deformable region, the deformable region comprises a pair of arcuate flaps which are joined together and can be moved radially inwards from a non-blocking position to a blocking position in which they extend into the lumen of the barrel, each flap is hinged to the barrel wall and also hinged to each other, movement of the flaps can be reversed, if the flaps are in the non-blocking position the piston can freely move up and down in the barrel, and could be completely withdrawn, however, if the flaps are pressed inwards this will prevent the piston from rotating within the barrel, thus setting the relative rotational orientation, this also means that one of the four quadrants of the stem is now in line with the flaps, consequently this means that the blocking rib within that quadrant cannot pass over the flaps, because the four ribs are all at different points along the stem, by pre-selecting the stem quadrant into which the flaps are moved it is possible to determine the maximum amount the piston can be withdrawn and hence how much product can be drawn into the barrel.
Kleyhan teaches at one side of the piston- receiving end of the barrel, in between a flange (figure 12, item 9) is a deformable region (figure 12, item 48’ and 48; paragraph [0044]: wherein the segments are flexible), the deformable region comprises a pair of arcuate flaps (figure 12, item 48’ and 48; paragraph [0044]: wherein the segments are flexible) which are joined together (via there attachment to the barrel), each flap is hinged to the barrel wall (paragraph [0044]) and also hinged to each other (Examiner notes the flaps are construed as being hinged to each other via their hinged connection with the barrel wall).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MacLean in view of Mirzazadeh to replace item 132 of MacLean with a deformable region, the deformable region comprises a pair of arcuate flaps 
In regard to claim 23,
MacLean in view of Mirzazadeh in view of Kleyhan teaches a dosing syringe according to claim 22. MacLean in view of Mirzazadeh in view of Kleyhan further teaches in which it is possible to use the syringe without the flaps engaged (Examiner is construing this limitation to encompass any use of the device without the flaps engaged with item 120; Examiner notes “use the syringe” is not further defined i.e. what constitutes use of the syringe for example delivering a dose or placing the syringe in contact with the body or fully displacing the piston within the barrel; Examiner notes when the piston is fully 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783     
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783